           Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 1 of 24



 1   KATHLEEN M. LUCAS (CSB 80339)
     ALISHA S. MEYER (CSB 300239)
 2   THE LUCAS LAW FIRM
 3   354 Pine Street, Fourth Floor
     San Francisco, CA 94104
 4   Telephone: (415) 402-0200
     Facsimile: (415) 402-0400
 5   Email: klucas@lucaslaw.net
            asmeyer@lucaslaw.net
 6

 7   Attorneys for Plaintiff
     MARY E. MOWRY
 8

 9
                                     UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12

13
     MARY E. MOWRY,                                   Case No.
14
                        Plaintiff,                    COMPLAINT FOR EMPLOYMENT
15                                                    DISCRIMINATION, HARASSMENT AND
             v.                                       RETALIATION AND FOR INJUNCTIVE
16                                                    RELIEF
     ORACLE AMERICA, INC., a corporation,
17   and Does 1-25, inclusive,

18                      Defendants.

19                                                    DEMAND FOR JURY TRIAL

20

21

22
                                            INTRODUCTION
23
             This case of employment discrimination, harassment and retaliation arises from the
24
     treatment MARY E. MOWRY received as a result of her employment with ORACLE AMERICA,
25
     INC, headquartered in San Mateo, CA. Brought under Title VII of the Civil Rights Act, the Family
26
     Medical Leave Act, and the Age Discrimination in Employment Act, MOWRY seeks remedies
27
     and injunctive relief under each statute based upon a common set of facts and circumstances.
28



                                                                                   COMPLAINT, pg.1
          Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 2 of 24



 1          WHEREFORE, Plaintiff MARY E. MOWRY hereby alleges:
 2

 3                                               PARTIES
 4   1.     Plaintiff MARY E. MOWRY, hereinafter “Plaintiff” or “MOWRY,” is now a 59-year old
 5   female citizen of North Carolina, who was formerly employed by ORACLE AMERICA, INC. as
 6   an Application Sales Representative assigned to a Sales Group with other Application Sales
 7   Representatives located throughout the United States.
 8   2.     Defendant ORACLE AMERICA, INC., hereinafter “ORACLE” or “Defendant” is a
 9   computer technology corporation headquartered in the City of Redwood Shores, County of San
10   Mateo, State of California. At all relevant times mentioned herein Defendant ORACLE
11   AMERICA, INC. conducted business in the State of California.
12   3.     Defendants DOES ONE through TWENTY-FIVE are corporations or individuals who are
13   sued herein under fictitious names. Their true names and capacities are unknown to Plaintiff.
14   Plaintiff is informed and believes and thereon alleges that each fictitiously named Defendant is
15   responsible in some way for the occurrences herein alleged and Plaintiff’s damages herein alleged
16   were caused by each of the Defendants. Plaintiff will seek leave of court to provide the true
17   identities of DOES ONE through TWENTY-FIVE when they become known.
18

19                                             JURISDICTION
20   4.     This action is based on federal statutory claims for employment discrimination and
21   harassment under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
22   seq., the Family Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq., and the Age
23   Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq.
24

25                             VENUE AND INTRADISTRICT ASSIGNMENT
26   5.     Venue is proper in this Court because Defendant ORACLE mains its headquarters,
27   transacts business, and maintains employment records relevant to this matter in the City of
28   Redwood Shores, County of San Mateo in the Northern District of California.



                                                                                    COMPLAINT, pg.2
           Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 3 of 24



 1   6.     When commencing her employment with ORACLE, MOWRY signed a Proprietary
 2   Information Agreement with ORACLE wherein ORACLE required her to consent to jurisdiction
 3   in federal court in San Francisco or San Jose, California.
 4   7.     In accordance with Northern District of California Local Rule 3-2(e), because the
 5   Defendant ORACLE is headquartered in San Mateo County, the intradistrict assignment for this
 6   case is properly assigned to the San Francisco Division.
 7

 8                                      STATEMENT OF FACTS
 9   8.     Plaintiff was first hired as an Application Sales Representative (“ASR”) at ORACLE on
10   January 6, 2014. Plaintiff was hired by ORACLE AMERICA, INC., and received her paychecks
11   from ORACLE AMERICA, INC. throughout her employment with the company. Plaintiff was
12   assigned to generate sales for ORACLE and Oracle Financial Services Software, Inc. in the
13   Oracle Financial Services Analytical Applications (“OFSAA”) business unit.
14   9.     While at ORACLE, Plaintiff was employed on a Sales Team (“Team” or “Sales Team”) of
15   thirteen individuals. The members of the Team worked remotely and were spread out across the
16   country. Plaintiff was the only Team member located in North Carolina.
17   10.    Of this Sales Team, only two individuals were female; the other eleven team members
18   were male. Both females on the Team were older, ages 57 and 64, respectively, during the events
19   alleged herein.
20   11.    Plaintiff made significant sales for ORACLE as an ASR. For example, she contributed
21   over $6 million dollars in Net License, plus 22% in ongoing support during her tenure. She
22   brought in and won the sales of two very competitive companies that became valuable customers.
23   Sales to these key customers enabled OFSAA to win other large competitive deals, including an
24   extremely lucrative deal with a large financial firm.
25   12.    Though Plaintiff performed well for ORACLE, sales for the Team overall were down in
26   the Fall of 2016. As a consequence, based on information and belief, on October 17, 2016, every
27   Team member on Plaintiff’s Sales Team was placed on a Performance Improvement Plan
28   (“PIP”).



                                                                                  COMPLAINT, pg.3
           Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 4 of 24



 1   13.     In light of her performance, the PIP was unjustified as to Plaintiff. In addition, the PIP
 2   given to Plaintiff did not conform to the usual and customary practice in that it did not have an
 3   end date or a place for Plaintiff to provide her objections and comments.
 4   14.    Prior to the PIP, Plaintiff had received little feedback on her performance at ORACLE,
 5   formal or informal. Additionally, prior to the PIP, Plaintiff had not been told that her performance
 6   was in any way unsatisfactory.
 7   15.    Shortly after being placed on the PIP, Plaintiff’s managers, Jason Yesinko and Prince
 8   Varma, both males, began harassing her and interfering with her performance of her job. They
 9   also began micromanaging her work and challenging her decision-making. Similarly situated
10   younger and / or male employees were not harassed, disciplined, or treated in a similar manner.
11   16.    As a result of the discriminating and harassing work environment that interfered with her
12   ability to perform her job, Plaintiff was forced to take an ORACLE-approved and doctor-
13   recommended FMLA Medical Leave of Absence for 12 weeks from October 31, 2016 to
14   January 22, 2017.
15   17.    Plaintiff did not work on sales while she was out on the necessary FMLA Medical Leave
16   of Absence.
17   18.    Plaintiff returned to work on January 23, 2017 and quickly began to build a solid pipeline
18   of over $73 million in contracts for ORACLE, including a number of accounts that eventually
19   closed for ORACLE, in large part due to Plaintiff’s efforts. Because of the nature and size of
20   these contracts, it takes considerable time and effort to ultimately close the deals and enter into a
21   contract with customers.
22   19.    Following her return to work, Plaintiff’s managers’ discrimination and harassment of her
23   continued and intensified. Multiple times a week they harassed her and interfered with her ability
24   to perform her job and again micromanaged her work. Only Plaintiff and the other older female
25   ASR on her Team were singled out for the discrimination, harassment and micromanagement of
26   their work by their managers, while younger and/or male colleagues were left alone.
27   20.    Plaintiff in good faith performed all of the obligations of her employment agreement,
28   including bringing in significant revenue to ORACLE through her accounts.



                                                                                      COMPLAINT, pg.4
           Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 5 of 24



 1   21.   Other than the time that Plaintiff was on the FMLA Medical Leave of Absence, Plaintiff
 2   was willing, ready and able to perform all work required of her under her employment agreement
 3   with ORACLE.
 4   22.    On June 30, 2017, Plaintiff’s employment with ORACLE was precipitously terminated.
 5   She was 57-years old at the time of her termination.
 6   23.    When the termination occurred, Plaintiff had been back from her FMLA Medical Leave of
 7   Absence for only a little over six months.
 8   24.    Despite the fact that the entire Sales Team had been on PIPs, the only other individual
 9   who was terminated from the Sales Team at the same time as Plaintiff was the other older female,
10   who was 64-years old at the time of her termination.
11   25.    Plaintiff is aware of one male ASR from her Sales Team who transferred into a different
12   Sales Organization within ORACLE. Plaintiff was not afforded the same opportunity.
13   26.    At the time of her termination, Plaintiff had returned from her FMLA Leave a little over
14   six months before and in that short time relative to the work she performed, she had met 61% of
15   her quota for the 2017 fiscal year, putting her on target to achieve her sales goals. In contrast, two
16   younger male employees who had met significantly less of their quotas for the 2017 fiscal year
17   were retained over Plaintiff.
18   27.     Even though Plaintiff was on target to achieve her sales goals, she was denied the benefit
19   of her work and retaliated against for taking the FMLA Medical Leave of Absence as well as
20   subjected to the pattern of discrimination and harassment.
21   28.    Following Plaintiff’s, and the other female ASR’s, termination, their customer accounts
22   were distributed among the men on the Sales Team. Shortly thereafter, largely due to the work
23   that Plaintiff had done on the accounts, several of her former accounts closed in favor of
24   ORACLE. Based on information and belief, the male Supervisors and / or male Team Members
25   received commissions for Plaintiff’s work.
26   29.    Based on information and belief, Plaintiff and the other female ASR who was terminated
27   at the same time were replaced by younger, male ASRs. To Plaintiff’s knowledge, there are
28   currently no women on the Sales Team.



                                                                                      COMPLAINT, pg.5
            Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 6 of 24



 1   30.     After her termination, Plaintiff applied for numerous jobs trying to find a comparable
 2   position. Despite her qualifications, it took her nearly ten months until April 2018 to obtain
 3   similar employment but with lower compensation.
 4   31.     Plaintiff timely filed a Charge with the Federal Equal Employment Opportunity
 5   Commission (“EEOC”) regarding Defendants’ alleged discriminatory and harassing conduct on
 6   or about December 21, 2017. The Charge is attached to this Complaint as Attachment A.
 7   32.     The EEOC issued a Notice-of-Right-to-Sue which was received by Plaintiff on or about
 8   August 23, 2018 and is attached to this Complaint as Attachment B.
 9
                                  FIRST CLAIM FOR RELIEF
10                (Employment Discrimination Based on Sex in Violation of Title VII)
11                                     (Against ORACLE)
     33.     Plaintiff hereby incorporates by reference paragraphs 1 through 32, inclusive, of this
12
     Complaint as though fully set forth herein.
13
     34.     This claim for relief is brought pursuant to Title VII of the Civil Rights Act of 1964, as
14
     amended, 42 U.S.C. §2000e et seq. which prohibits discrimination in employment on the basis of
15
     sex.
16
     35.     At all relevant times, ORACLE had at least 15 employees, and was therefore an
17
     “employer” within the meaning of Title VII.
18
     36.     Plaintiff timely filed charges with the EEOC regarding Defendants’ alleged discriminatory
19
     and harassing conduct on or about December 21, 2017. The EEOC issued a Notice-of-Right-to-
20
     Sue which was received by Plaintiff on or about August 23, 2018.
21
     37.     Plaintiff is female.
22
     38.     Plaintiff alleges that her sex, female, was an adverse determining factor in the terms and
23
     conditions of her employment and a determining factor in the termination of her employment.
24
     39.     Among other actions, Defendants acted with the intent of discriminating against Plaintiff
25
     because of her sex, female. The discrimination caused Plaintiff harm. The discrimination resulted
26
     in Plaintiff being treated differently from similarly situated males and it communicated a hostile
27
     message to Plaintiff. The acts of Defendants and the discrimination was designed to interfere, and
28



                                                                                     COMPLAINT, pg.6
           Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 7 of 24



 1   did interfere, with Plaintiff’s performance of her job. The discrimination adversely affected the
 2   terms and conditions of Plaintiff’s employment. Some examples of the discrimination Plaintiff
 3   was subjected to because of her sex, are:
 4              a. Plaintiff was treated differently than other similarly situated male employees in the
 5                  terms and conditions of her employment for no legitimate business reason;
 6              b. Plaintiff was held to different performance standards than other similarly situated
 7                  male employees for no legitimate business reason;
 8              c. Plaintiff was subjected to micromanagement and interference in the performance
 9                  of her job that similarly situated male employees were not subjected to for no
10                  legitimate business reason;
11              d. Other similarly situated males were offered support, guidance, transfers and
12                  resources not offered to Plaintiff for no legitimate business reason;
13              e. As a result of the discrimination, Plaintiff was forced to take a doctor-
14                  recommended Medical Leave of Absence thereby denying her the benefits of the
15                  job, curtailing the development of her career and preventing the earning of sales
16                  commissions during the Medical Leave of Absence;
17              f. Plaintiff’s employment was terminated because of her sex and not for any
18                  legitimate business reason.; and,
19              g. ORACLE failed to follow its policies and practices in regard to Plaintiff,
20                  Plaintiff’s employment and the termination of Plaintiff’s employment for no
21                  legitimate business reason.
22   40.    ORACLE has a pattern and practice of discriminating against women and treating women
23   less favorably in the terms and conditions of their employment than similarly situated male
24   employees for no legitimate business reason. This differential and discriminatory treatment
25   adversely affected the terms and condition of Plaintiff’s employment.
26

27

28



                                                                                     COMPLAINT, pg.7
            Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 8 of 24



 1   41.     As a direct and proximate result of ORACLE’S unlawful conduct as herein alleged,
 2   Plaintiff has suffered substantial damages, including lost compensation and benefits, lost career
 3   opportunities and loss of reputation in an amount in excess of the jurisdictional minimum of this
 4   Court, the precise amount to be proven at trial.
 5   42.     As a further, direct and proximate result of ORACLE’S unlawful conduct as herein
 6   alleged, Plaintiff has suffered anguish, humiliation, and emotional distress, the extent of which is
 7   not fully known at this time and the damages for which are not yet fully ascertained, but which
 8   are in an amount in excess of the jurisdictional minimum of this Court, the precise amount to be
 9   proven at trial.
10   43.     The conduct of ORACLE and its agents and employees, as described herein, was
11   oppressive, fraudulent, and malicious, thereby entitling Plaintiff to an award of punitive damages
12   against Defendant in an amount appropriate to punish and make an example of Defendant.
13           WHEREFORE, Plaintiff prays for judgment against Defendants as hereinafter set forth.
14

15                                    SECOND CLAIM FOR RELIEF
                           (Harassment Based on Sex in Violation of Title VII)
16                                       (Against ORACLE)
17   44.     By this reference, Plaintiff hereby incorporates paragraphs 1 through 43, inclusive, of this
18   Complaint as if set forth herein.
19   45.     This claim for relief is brought pursuant to Title VII of the Civil Rights Act of 1964, as
20   amended, 42 U.S.C. §2000e et seq. which prohibits harassment in employment on the basis of
21   sex.
22   46.     At all relevant times, ORACLE had at least 15 employees, and was therefore an
23   “employer” within the meaning of Title VII.
24   47.     Plaintiff timely filed charges with the EEOC regarding Defendants’ alleged discriminatory
25   and harassing conduct on or about December 21, 2017. The EEOC issued a Notice-of-Right-to-
26   Sue which was received by Plaintiff on or about August 23, 2018.
27

28



                                                                                     COMPLAINT, pg.8
           Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 9 of 24



 1   48.    Defendants had a pattern and practice of harassing female employees. Oracle had a
 2   practice of tolerating the harassment of female employees and failed to take adequate steps to
 3   ensure a harassment-free workplace.
 4   49.    Among other actions, Defendants engaged in the following actions with the intent of
 5   harassing Plaintiff because of her sex, female. The harassment communicated a hostile message
 6   to Plaintiff and was designed to interfere, and did interfere, with Plaintiff’s job performance.
 7   Some examples of the harassment Plaintiff was subjected to because of her sex, are:
 8              a. Plaintiff and the only other female ASR were regularly and routinely singled out
 9                  and harassed and these actions altered the terms and conditions of her employment
10                  for no legitimate business reason;
11              b. Plaintiff’s work efforts were regularly questioned and micromanaged. The
12                  micromanaging actions interfered with her work and her ability to do her job while
13                  similarly situated male employees were not subjected to such micromanagement
14                  and were therefore free to pursue their sales efforts;
15              c. Plaintiff was held to different performance standards than other similarly situated
16                  male employees for no legitimate business reason;
17              d. As a result of these actions, Plaintiff was forced out of the workplace and into a
18                  temporary doctor-recommended Medical Leave of Absence thereby denying her
19                  the benefits of her job, curtailing the development of her career and preventing the
20                  earning of sales commissions during her Medical Leave of Absence;
21              e. Plaintiff’s employment was terminated because of her sex and not for any
22                  legitimate business reason; and,
23              f. ORACLE failed to follow its policies and practices in regard to Plaintiff for no
24                  legitimate business reason.
25   50.    Plaintiff was subjected to this harassment by her managers, Jason Yesinko and Prince
26   Varma. As managers, these individuals were acting as managers and authorized agents of
27   ORACLE, and accordingly, ORACLE is liable for their harassment.
28



                                                                                      COMPLAINT, pg.9
           Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 10 of 24



 1   51.     As Plaintiff’s employer, ORACLE owed a duty to Plaintiff to prevent discrimination and
 2   harassment from occurring against her in the workplace. ORACLE breached its duty to Plaintiff
 3   by failing to take any steps to prevent the discrimination and harassment from occurring.
 4   52.     As a direct and proximate result of ORACLE’s unlawful harassment as herein alleged,
 5   Plaintiff has suffered substantial damages, including lost compensation and benefits, lost career
 6   opportunities and loss of reputation in an amount in excess of the jurisdictional minimum of this
 7   Court, the precise amount to be proven at trial.
 8   53.     As a further, direct and proximate result of ORACLE’s unlawful conduct as herein
 9   alleged, Plaintiff has suffered anguish, humiliation, and emotional distress, the extent of which is
10   not fully known at this time and the damages for which are not yet fully ascertained, but which
11   are in an amount in excess of the jurisdictional minimum of this Court, the precise amount to be
12   proven at trial.
13   54.     The conduct of ORACLE and its agents and employees, as described herein, was
14   oppressive, fraudulent, and malicious, thereby entitling Plaintiff to an award of punitive damages
15   against Defendant in an amount appropriate to punish and make an example of Defendant.
16           WHEREFORE, Plaintiff prays for judgment against Defendants as hereinafter set forth.
17
                                     THIRD CLAIM FOR RELIEF
18                                (Retaliation in Violation of the FMLA)
19                                          (Against ORACLE)
     55.     By this reference, Plaintiff hereby incorporates paragraphs 1 through 54, inclusive, of this
20
     Complaint as if set forth herein.
21
     56.     This claim for relief is brought pursuant to the Family Medical Leave Act Age
22
     Discrimination in Employment Act, as amended, 29 U.S.C. § 2601 et seq. which prohibits
23
     discriminating against and discharging an employee for taking FMLA Leave.
24
     57.     Due to the discriminatory and harassing work environment at ORACLE, Plaintiff took an
25
     ORACLE-approved and doctor-recommended FMLA Medical Leave of Absence for 12 weeks
26
     from October 31, 2016 to January 22, 2017.
27

28



                                                                                    COMPLAINT, pg.10
           Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 11 of 24



 1   58.     Plaintiff returned to work on January 23, 2017 and quickly began to build a solid pipeline
 2   of over $73 million, including a number of accounts that eventually closed for ORACLE, in large
 3   part due to Plaintiff’s efforts.
 4   59.     Despite her quick work in rebuilding her sales network, following Plaintiff’s return to
 5   work, Plaintiff’s managers harassment of her intensified. Multiple times a week they harassed her
 6   and interfered with her performance of her job. They unfairly criticized and micromanaged her
 7   work and did not offer support, resources or guidance to her to retain a position at ORACLE.
 8   60.     This conduct and the actions taken as to Plaintiff were taken in direct retaliation for
 9   Plaintiff having taking her legally protected FMLA Medical Leave of Absence.
10   61.     The discrimination and harassment of Plaintiff following her return from FMLA Leave
11   continued until June 30, 2017, when Plaintiff’s employment was precipitously terminated.
12   62.     Though there were multiple individuals on her Sales Team who had lower performance
13   numbers than Plaintiff, she was selected for termination and they were not selected. This
14   termination was retaliation against Plaintiff for taking her legally protected FMLA Leave of
15   Absence.
16   63.     It is unlawful to retaliate against an employee who has taken FMLA Leave. Defendant
17   unlawfully retaliated against Plaintiff by harassing her and ultimately terminating her
18   employment following her taking legally protected FMLA Leave of Absence.
19   64.     As a direct and proximate result of ORACLE’s unlawful retaliation as herein alleged,
20   Plaintiff has suffered substantial damages, including lost compensation and benefits, lost career
21   opportunities and loss of reputation in an amount in excess of the jurisdictional minimum of this
22   Court, the precise amount to be proven at trial.
23   65.     ORACLE willfully violated the FMLA by retaliating against Plaintiff for taking her
24   legally protected FMLA Medical Leave of Absence, entitling Plaintiff to liquidated damages in
25   an amount equal to the compensatory damages to which she is entitled.
26           WHEREFORE, Plaintiff prays for judgment against Defendants as hereinafter set forth.
27

28



                                                                                     COMPLAINT, pg.11
            Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 12 of 24



 1                               FOURTH CLAIM FOR RELIEF
                 (Employment Discrimination Based on Age in Violation of the ADEA)
 2                                     (Against ORACLE)
 3   66.     Plaintiff hereby incorporates by reference paragraphs 1 through 65 , inclusive, of this
 4   Complaint as though fully set forth herein.
 5   67.     This claim for relief is brought pursuant to Age Discrimination in Employment Act, as
 6   amended, 29 U.S.C. § 791 et seq. which prohibits discrimination in employment on the basis of
 7   age.
 8   68.     At all relevant times, ORACLE had at least 20 employees, and was therefore an
 9   “employer” within the meaning of the ADEA.
10   69.     Plaintiff timely filed charges with the EEOC regarding Defendants’ alleged discriminatory
11   and harassing conduct on or about December 21, 2017. The EEOC issued a Notice-of-Right-to-
12   Sue which was received by Plaintiff on or about August 23, 2018.
13   70.     Plaintiff was 57 years old at the time of the termination of her employment.
14   71.     Plaintiff alleges that her age was an adverse determining factor in the terms and conditions
15   of her employment and a determining factor in the termination of her employment.
16   72.     Among other actions, Defendants engaged in the following actions with the intent of
17   discriminating against Plaintiff because of her age. The discrimination communicated a hostile
18   message to Plaintiff and was designed to interfere, and did interfere, with Plaintiff’s job
19   performance. The discrimination adversely affected the terms and conditions of Plaintiff’s
20   employment. Some examples of the discrimination Plaintiff was subjected to because of her age
21   are:
22              a. Plaintiff was treated differently than other similarly situated younger employees in
23                  the terms and conditions of her employment for no legitimate business reason;
24              b. Plaintiff was held to different performance standards than other similarly situated
25                  younger employees for no legitimate business reason;
26

27

28



                                                                                    COMPLAINT, pg.12
           Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 13 of 24



 1               c. Plaintiff was subjected to micromanagement and interference in the performance
 2                      of her job that similarly situated younger employees were not subjected to, for no
 3                      legitimate business reason;
 4               d. Other similarly situated younger employees were offered support, guidance,
 5                      transfers and resources not offered to Plaintiff for no legitimate business reason;
 6               e. As a result of the discrimination, Plaintiff was forced to take a doctor-
 7                      recommended Medical Leave of Absence thereby denying her the benefits of her
 8                      job, curtailing the development of her career and preventing the earning of sales
 9                      commissions during the Medical Leave of Absence;
10               f. Plaintiff’s employment was terminated because of her age and not for any
11                      legitimate business reason; and,
12               g. ORACLE failed to follow its policies and practices in regard to Plaintiff for no
13                      legitimate business reason.
14   73.     ORACLE has a pattern and practice of discriminating against older employees and
15   particularly treating older employees less favorably in the terms and conditions of their
16   employment than similarly situated younger male employees for no legitimate business reason.
17   This differential, discriminatory, and harassing treatment adversely affected the terms and
18   condition of their employment and affected the terms and conditions of Plaintiff’s employment.
19   74.     As a direct and proximate result of ORACLE’S unlawful conduct as herein alleged,
20   Plaintiff has suffered substantial damages, including lost compensation and benefits, lost career
21   opportunities and loss of reputation in an amount in excess of the jurisdictional minimum of this
22   Court, the precise amount to be proven at trial.
23   75.     As a further, direct and proximate result of ORACLE’S unlawful conduct as herein
24   alleged, Plaintiff has suffered anguish, humiliation, and emotional distress, the extent of which is
25   not fully known at this time and the damages for which are not yet fully ascertained, but which
26   are in an amount in excess of the jurisdictional minimum of this Court, the precise amount to be
27   proven at trial.
28



                                                                                       COMPLAINT, pg.13
           Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 14 of 24



 1   76.    The conduct of ORACLE and its agents and employees, as described herein, was
 2   oppressive, fraudulent, and malicious, thereby entitling Plaintiff to an award of punitive damages
 3   against Defendant in an amount appropriate to punish and make an example of Defendant.
 4          WHEREFORE, Plaintiff prays for judgment against Defendants as hereinafter set forth.
 5

 6                                  FIFTH CLAIM FOR RELIEF
                          (Harassment Based on Age in Violation of the ADEA)
 7                                       (Against ORACLE)

 8   77.    By this reference, Plaintiff hereby incorporates paragraphs 1 through 76, inclusive, of this

 9   Complaint as if set forth herein.

10   78.    This claim for relief is brought pursuant to Age Discrimination in Employment Act, as

11   amended, 29 U.S.C. § 791 et seq. which prohibits harassment in employment on the basis of age.

12   79.    At all relevant times, ORACLE had at least 20 employees, and was therefore an

13   “employer” within the meaning of the ADEA.

14   80.    Plaintiff timely filed charges with the EEOC regarding Defendants’ alleged discriminatory

15   and harassing conduct on or about December 21, 2017. The EEOC issued a Notice-of-Right-to-

16   Sue which was received by Plaintiff on or about August 23, 2018.

17   81.    Among other actions, Defendants engaged in the following actions with the intent of

18   harassing Plaintiff because of her age. The harassment communicated a hostile message to

19   Plaintiff and was designed to interfere, and did interfere, with her job performance. Some

20   examples of the harassment Plaintiff was subjected to because of her age, are:

21              a. Plaintiff was treated differently than other similarly situated younger employees in

22                  the terms and conditions of her employment for no legitimate business reason;

23              b. Plaintiff’s work efforts were regularly questioned and micromanaged. The

24                  micromanaging actions interfered with her work and her ability to do her job while

25                  similarly situated younger employees were not subjected to such

26                  micromanagement and were therefore free to pursue their sales efforts;

27              c. Plaintiff was held to different performance standards than other similarly situated

28                  younger employees for no legitimate business reason;



                                                                                  COMPLAINT, pg.14
           Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 15 of 24



 1               d. As a result of these actions, Plaintiff was forced out of the workplace and into a
 2                      temporary doctor-recommended Medical Leave of Absence thereby denying her
 3                      the benefits of her job, curtailing the development of her career and preventing the
 4                      earning of sales commissions during her Medical Leave of Absence;
 5               e. Plaintiff’s employment was terminated because of her age and not for any
 6                      legitimate business reason; and,
 7               f. ORACLE failed to follow its policies and practices in regard to Plaintiff for no
 8                      legitimate business reason.
 9   82.     Plaintiff was subjected to this harassment by her managers, Jason Yesinko and Prince
10   Varma. As managers, these individuals were acting as agents of ORACLE, and accordingly,
11   ORACLE is vicariously liable for their harassment.
12   83.     As Plaintiff’s employer, ORACLE owed a duty to Plaintiff to prevent discrimination and
13   harassment from occurring against her in the workplace. ORACLE breached its duty to Plaintiff
14   by failing to take any steps to prevent the discrimination and harassment from occurring.
15   84.
16   As a direct and proximate result of ORACLE’s unlawful harassment as herein alleged, Plaintiff
17   has suffered substantial damages, including lost compensation and benefits, lost career
18   opportunities and loss of reputation in an amount in excess of the jurisdictional minimum of this
19   Court, the precise amount to be proven at trial.
20   85.     As a further, direct and proximate result of ORACLE’s unlawful conduct as herein
21   alleged, Plaintiff has suffered anguish, humiliation, and emotional distress, the extent of which is
22   not fully known at this time and the damages for which are not yet fully ascertained, but which
23   are in an amount in excess of the jurisdictional minimum of this Court, the precise amount to be
24   proven at trial.
25   86.     The conduct of ORACLE and its agents and employees, as described herein, was
26   oppressive, fraudulent, and malicious, thereby entitling Plaintiff to an award of punitive damages
27   against Defendant in an amount appropriate to punish and make an example of Defendant.
28           WHEREFORE, Plaintiff prays for judgment against Defendants as hereinafter set forth.



                                                                                      COMPLAINT, pg.15
           Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 16 of 24



 1                                         INJUNCTIVE RELIEF
 2   87.    By this reference, Plaintiff hereby incorporates paragraphs 1 through 86, inclusive, of this
 3   Complaint as if set forth herein.
 4   88.   Plaintiff has suffered irreparable injury and immediate harm due to Defendants’ acts.
 5   Plaintiff has no other legal remedy. In addition to the other relief requested in this Complaint,
 6   Plaintiff seeks injunctive relief requiring Defendants to:
 7          a. Review Plaintiff’s personnel files and remove and destroy all documents that seek to:
 8                   1. Justify the managers’ actions leading to the doctor-recommended Medical
 9                     Leave of Absence;
10                   2. Blame or criticize Plaintiff for taking a Medical Leave of Absence; and,
11                   3. Justify the unlawful termination of Plaintiff’s employment.
12          b. Establish a review process of all employment decisions made during the five years
13   following judgment in this case so as to ensure that Defendants do not discriminate against and/or
14   harass other employees because of their sex, age, and/or for taking FMLA Medical Leave.
15

16                                        PRAYER FOR RELIEF
17          WHEREFORE, Plaintiff prays that the Court grants judgment against Defendant
18   ORACLE AMERICA, INC. as follows:
19              b.   Compensatory damages in excess of the jurisdictional minimum of this Court and
20                   according to proof at trial pursuant to Plaintiff’s First, Second, Third, Fourth, and
21                   Fifth Claims for Relief;
22              c. Emotional distress damages in amounts according to proof at trial pursuant to
23                   Plaintiff’s First, Second, Fourth, and Fifth Claims for Relief;
24              d. Punitive and exemplary damages in amounts according to proof at trial pursuant to
25                   Plaintiff’s First, Second, Fourth, and Fifth Claims for Relief;
26              e. Liquidated damages in amounts according to proof at trial pursuant to Plaintiff’s
27                   Third Claim for Relief;
28



                                                                                       COMPLAINT, pg.16
         Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 17 of 24



 1            f. Attorneys’ fees and costs in an amount according to proof at trial pursuant to
 2                Plaintiff’s First, Second, Third, Fourth, Fifth Claims for Relief and for the granting
 3                of Injunctive Relief under the applicable statutes;
 4            g. Prejudgment interest as provided by law pursuant to Plaintiff’s First, Second,
 5                Third, Fourth, and Fifth Claims for Relief;
 6            h. For an order granting injunctive relief pursuant to Plaintiff’s First, Second, Third,
 7                Fourth, and Fifth Claims for Relief requiring Defendant to:
 8                1. Review Plaintiff’s personnel files and remove and destroy all documents that
 9                  seek to:
10                       a. Justify the managers’ actions leading to the doctor-recommended
11                          Medical Leave of Absence;
12                       b. Blame or criticize Plaintiff for taking a Medical Leave of Absence; and,
13                       c. Justify the unlawful termination of Plaintiff’s employment.
14                2. Establish a review process of all employment decisions made during the five
15                  years following judgment in this case so as to insure that Defendant does not
16                  discriminate against and/or harass other employees because of their sex, age,
17                  and/or for taking FMLA Medical Leave; and,
18            i. Any such other and further relief as the Court may deem equitable and appropriate.
19

20   Date: November 19, 2018                            THE LUCAS LAW FIRM
21

22                                                      _/s/ Kathleen M. Lucas____________
                                                        Kathleen M. Lucas
23                                                      Alisha S. Meyer
                                                        Attorneys for Plaintiff, Mary E. Mowry
24

25

26

27

28



                                                                                 COMPLAINT, pg.17
          Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 18 of 24



 1                                    DEMAND FOR JURY TRIAL
 2

 3          As to all claims allowing for trial by jury, Plaintiff hereby demands a trial by jury as
 4   provided by Rule 38(b) of the Federal Rules of Civil Procedure.
 5

 6

 7   Date: November 19, 2018                               THE LUCAS LAW FIRM
 8

 9                                                         _/s/ Kathleen M. Lucas____________
                                                           Kathleen M. Lucas
10                                                         Alisha S. Meyer
11                                                         Attorneys for Plaintiff, Mary E. Mowry

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                                                    COMPLAINT, pg.18
Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 19 of 24




             ATTACHMENT A
                                         Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 20 of 24


Redacted
  OC form    5 (11/09)


                                     CHARGE OF DISCRIMINATION                                                                    Charge Presented        To:                Agency{ies) Charge Nols):
                         This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
                               Statement and other information before completing this form.
                                                                                                                                     o       FEPA

                                                                                                                                     I!]     EEOC                                     430-2018-00734
                                                                                                                                                                                                   andEEOC
                                                                                               State or local Agency, if any

Name (indicate Mr; Ms., Mrs.)                                                                                                                            Home phone                              Year of Birth

 Mary E Mowry                                                                                                                                       Redacted                                         1959
Street Address                                                                                        City. State and ZIP Code

                            Redacted

Named       is the Employer,         Labor Organization,     Employment        Agency,    Apprenticeship    Committee,        or State or Local Government         Agency    That IBelieve     Discriminated
Against     Me or Others.          (If more than two, list under PAR17Cl!LARS             below.)
Name                                                                                                                                           NO. employees,    Members                     ehene   NO.


ORACLEAMERICA. INC.                                                                                                                                                                     650-506-7000
Street Address                                                                                        City, State and ZIP Code

500 Oracle Parkway,                       REDWOOD CITY, CA94065                                                                                                                                                     •

Name                                                                                                                                           No. Employees, Members                        Phone No.




                                                                                                                         .
Street Address                                                                                        City, State and ZIP Code




DISCRIMINATIONBASEDON (Check appropriate                   box{es)')                                                                                   .DATE(S) DISCRIMINATIONTOOK PLACE
                                                                                                                                                                Earliest                Latest

  DRACE                       D          COLOR
                                                           W       SEX           D         REliGION        D        NATIONALORIGIN                              06-01-2016                     06-30-2017
          D          RETALIATION                 WAGE
                                                                       D    DISABIUfY                 D        GENETICINFORMATION

                     D             OTHER (Specify)                                                                                                                 D        CONTINlnNG ACTION

THE PARTICULARSARE (Jfadditiona! paper is needed, attach extra sheettsl):
  I was an ASR (application sales representative) with the above-referenced employer from 2014 untilJune 30, 2017. I was one of
  two females, ages 57 and 64, respectively, employed with this job title. During my period of employment, Iw~ harassed weekly
  and was disciplined by upper management for supposed performance issues that men were not harassed about nor disdplined                                                                                               ,
  for. InJune 2017, the other female ASR and I were both terminated for performance reasons. A male ASR in his 305 took over my
  accounts. In addition, I had achieved 6196 of my quota for fiscal 2017 just before my termination; however. two younger men who
  had zero sales (096 of quota) in fiscal 2017 were not terminated. I believe that I have been discr.in:Jinateqagainst because of my age
  (then, age 57) in violation of the Age Discril:nittation in Employment Act of 1967, as amended, and because of my gender, female.
  in violation of Title VII of the Civil Rights Act of 1964, as amended.

                 ~



                                                                           •
1 want this charge filed with both the EEOC and the State or local Agency, if any. I will                           NOTARY- When necessary for State and Local Agency Requirements
advise the agencies if I change my address or phone number and I will cooperate fully with
them in the processing of my charge in accordance with their procedures.
                                                                                                                    1 swear    or affirm   that I have read the above        charge    and that it is true to the
I declare    under       penalty    of perjury   that the above    is true and correct.                            best of my knowledge,         information       and belief.
                                                                                                                    SIGNATUREOF COMPLAINANT



                                                                                                                    SUBSCRIBEDAND SWORN TO BEFOREME THIS DATE
            DfgltalJy signed by Mary Mowry on 12-2ft-201711:40 AM:fSf                                               (month, day,ye~
                       Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 21 of 24

CP Enclosure with EEOCform 5 (11/09)


PRIvACY Acr STATEMEN'l':
                    Under the Privacy Act of 1974, Pub. Law 93-579, authority to request personal data
and its uses are:

1.      FORMNUMBER/Tm.E/DATE.
                           EEOCForm 5, Charge of Discrimination                                 (11/09).

2.      AumoRITY. 42          U.S.c. 2000e-s(b),    29 U.S.C. 211, 29 U.S.c. 626, 42 U.S.c. 12117,42 U.S.c. 2000ff-6.


3.      PRINCIPALPuRPOSES.The purposes of a charge, taken on this form or otherwise reduced to writing
 (whether later recorded on this form or not) are, as applicable under the EEOCanti-discrimination
 statutes (EEOCstatutes), to preserve private suit rights under the EEOCstatutes, to invoke the EEOC's
jurisdiction and, where dual-filing or referral arrangements exist, to begin state or local proceedings.

4.      RoUTINEUSES.This form is used to provide facts that may establish the existence of matters covered
by the EEOCstatutes (and as applicable, other federal, state or local laws). Information given will be used
by staff to guide its mediation and investigation efforts and, as applicable, to determine, conciliate and
litigate claims of unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions. A copy of this charge
will ordinarily be sent to the respondent organization against which the charge is made.

5.    WHETHERDIscLoSUREISMANDATORr,EFFEcroFNOTGIVINGINroRMATION.        Charges must be reduced to
writing and should identify the charging and responding parties and the actions or policies complained
of. Without a written charge, EEOCwill ordinarily not act on the complaint. Charges under Title VII, the
ADAor GINAmust be sworn to or affirmed (either by using this form or by presenting a notarized
statement or unsworn declaration under penalty of perjury); charges under the ADEAshould ordinarily
be signed. Charges may be clarified or amplified later by amendment. It is not mandatory that this form
be used to make a charge.

                                       NOTICE
                                            OFRIGHTTO REQUEST
                                                            SUBsrANTIAL
                                                                     WEIGHTREvIEw

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges with
EEOCwill ordinarily be handled first by the FEPA. Some charges filed at EEOCmay also be first handled by
a FEPA under worksharing agreements. You will be told which agency will handle your charge. When the
FEPA is the first to handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOCto give Substantial Weight Review to the FEPA's final findings, you must ask us in writing to do
so within 15 days of your receipt of its findings. Otherwise, we will ordinarily adopt the FEPA's finding
and close our file on the charge.

                                                   NOTICE
                                                        OFNON-RErAUATIONREQumEMENrs

please notify EEOCor the state or local agency where you filed your charge if retaliation is taken against
you or others who oppose discrimination    or cooperate in any investigation or lawsuit concerning this
charge. Under Section 704(a) of Title VII, Section 4(d) of the ADEA,Section S03(a) of the ADAand Section
207(0 of GINA, it is unlawful for an employerto discriminate against present or former employees or job
applicants, for an employment agency to discriminate against anyone, or for a union to discriminate
against its members or membership applicants, because they have opposed any practice made unlawful
by the statutes, or because they have made a charge, testified, assisted, or participated in any manner in
an investigation, proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and
Section 503(b) of the ADAprohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights under the
Act.
Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 22 of 24




             ATTACHMENT B
     Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 23 of 24




Redacted
Case 3:18-cv-07028 Document 1 Filed 11/19/18 Page 24 of 24
